Citation Nr: 1750285	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-37 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss. 

5. Entitlement to a disability rating in excess of 60 percent for service-connected diabetes mellitus, type II. 

6.  Entitlement to an effective date earlier than July 31, 2014 for the award of a 60 percent disability rating for service-connected diabetes mellitus, type II.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Melody F. Everett, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from May 1961 to May 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2008, August 2011, October 2014 and August 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In the March 2008 rating decision, the RO granted service connection for bilateral hearing loss and assigned a zero percent rating therefore.  It also denied service connection for tinnitus and hepatitis B and denied reopening a prior final denial of service connection for a low back disorder.  The Veteran appealed the denial of a compensable rating for bilateral hearing loss, as well as the RO's remaining denials related to service connection in this rating decision.  In an August 2011 rating decision, the RO granted service connection for diabetes and assigned a 20 percent rating.  It also denied service connection for hypothyroidism.  In an August 2012 Notice of Disagreement, the Veteran disagreed with both the 20 percent rating assigned for his diabetes and the denial of service connection for hypothyroidism.  However, in July 2013 correspondence, the Veteran withdrew his Notice of Disagreement as to a rating higher than 20 percent for his diabetes.  

In May 2013, the Board remanded the issues of service connection for hepatitis B, tinnitus and a low back disorder, and entitlement to a compensable initial rating for service-connected bilateral hearing loss for additional development.  Notably, the Board found that the claims for service connection for tinnitus and a low back disorder were before VA on the merits rather than claims to reopen pursuant to 38 C.F.R. § 3.156(c)(1)(i) because new service treatment records were associated with the claims file that are relevant and had not been available at the time of the prior adjudication. 

In an August 2013 rating decision, the RO granted service connection for tinnitus, which resulted in a full grant of the benefits sought on appeal.  Consequently, the Board has no further jurisdiction over that claim.  

In January 2014, the Veteran perfected an appeal as to the issue of service connection for hypothyroidism.  

In August 2014, the Veteran filed a new claim on VA 21-526EZ seeking an increased rating for his diabetes.  In an October 2014 rating decision, the RO granted a 60 percent rating effective July 31, 2014.  In December 2014, the Veteran disagreed with both the rating and the effective date assigned. 

In April 2015, the Veteran submitted a VA Form 21-8940 applying for entitlement to a TDIU.  By rating decision issued in August 2015, the RO denied increased ratings for the Veteran's service-connected disabilities of bilateral hearing loss and tinnitus and denied entitlement to a TDIU.  The Veteran disagreed with the denial of a higher rating for his bilateral hearing loss and of entitlement to a TDIU.  

In September 2016, the Board remanded the issues of service connection for hepatitis B, a low back disorder and hypothyroidism and entitlement to a compensable initial rating for service-connected bilateral hearing loss to afford the Veteran an opportunity for a hearing before the Board as requested in his January 2014 VA Form 9 and May 2016 correspondence.  The Veteran was notified in November 2016 that a hearing was scheduled; however, via email correspondence later that month from his attorney, he withdrew his request for a hearing.  

In May 2016, the Veteran perfected appeals as to the issues of entitlement to an increased rating for service-connected diabetes, an earlier effective date for the award of a 60 percent rating for service-connected diabetes and a TDIU.  At that time he requested a videoconference hearing before the Board.  In February 2017, the Veteran was notified he was scheduled for a hearing related to these new claims on appeal.  However, by letter received in March 2017 from his attorney, he withdrew his request for a hearing as to those issues as well.  

Consequently, the Board finds that it may proceed to adjudicate the Veteran's claims without providing him a hearing.  Furthermore the Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board further notes that, although the RO readjudicated the issue of entitlement to a compensable rating for service-connected bilateral hearing loss in the August 2015 rating decision and accepted the Veteran's appeal of that denial, this issue was already on appeal from the March 2008 rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hepatitis B and hypothyroidism, an increased rating for diabetes, an earlier effective date for the award of a 60 percent rating for service-connected diabetes, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's current low back disorder is not related to his active military service.

2.  As of July 23, 2014, but not before, the Veteran's hearing loss is productive of pure tone threshold averages and Speech Recognition scores using the Maryland CNC that are productive of Roman numeral designations of VI for the right ear and III for the left ear.
 

CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for a 10 percent disability rating, but no higher, for bilateral hearing loss are met as of July 23, 2014, but not earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder

The Veteran contends that his current low back disorder is related to an injury to his lower back he sustained in service in 1962 while lifting weights.  He relates that he has suffered from low back pain and problems since that time.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The evidence clearly demonstrates the Veteran has a current low back disorder.  Private treatment records from 1991 show the Veteran was initially seen in March with complaints of worsening back pain for three days after working out at the gym (although it was noted that he has a chronic history of low back pain and this is a recent exacerbation of this), which was diagnosed as a probable muscle strain.  At a follow up visit in May, he reported his back was back to its usual self, which meant his chronic low back pain is ever present, but he was feeling less symptomatic.  The results of a magnetic resonance imaging (MRI) study were noted to show he had a very small posterior herniating disk at the L4-L5 and L5-S1, but no evidence of impingement on the spinal cord or nerve roots.  The treatment records appear to show his low back disorder progressed and in March 2009 he was sent to a neurosurgeon.  On consultation, he reported an approximate 30 year history of right hip, leg and low back pain.  The physician's assessment was that he has degenerative disc disease, particularly at the L4-L5, with significant neural foraminal encroachment on the right at that level.  Surgery with an X-STOP procedure to decompress his neural foramina was recommended.  In September 2009, the Veteran underwent this surgery, which has provided him significant relief of his low back pain and related leg pain.  On VA examination in July 2013, the VA examiner diagnosed him to have L4-L5 herniated disc.

There is also no question that the Veteran had injury to his low back in service.  Service treatment records show that, in September 1961, the Veteran was assessed to have a back strain from lifting weights.  He had a second low back injury with low back pain (cause not stated) in April 1965 and was placed on restrictions for 30 days.  However, at a December 1965 physical examination, the Veteran denied having recurrent back pain and no spine abnormality was noted on examination.  On his separation examination in April 1969, the Veteran checked "YES" on his Report of Medical History to having back trouble; however, it was noted in the physician's summary that he "strained back while lifting weights 1961 and 1964.  No comp.  No seq."  No spine abnormality was noted on examination.  

After his discharge from active duty, the Veteran enlisted and served in the Air National Guard (NG) of the states of California and New Mexico from 1971 to 1988.  At his enlistment examination in April 1971, the Veteran neither reported a history of low back problems nor was any spine abnormality noted on examination.  During his NG service, the Veteran underwent periodic examinations, as well as had to certify annually or more frequently his present condition of his health and any changes to it.  None of these reports show the Veteran reported having a low back problem or history thereof and, on examination, no spine abnormality was found.  

Consequently, as the evidence demonstrates a current disability and injury to the Veteran's low back during his active military service, the Board finds the only question that is left to answer is whether there is a relationship between the current disability and what happened during the Veteran's active service.  Unfortunately, the Board finds that the competent, credible and probative evidence is against finding that such relationship exists.

Initially, the Board notes that the Veteran is diagnosed to have degenerative disc disease, which is not an enumerated chronic disease in 38 C.F.R. § 3.309(a).  Consequently, presumptive service connection pursuant to 38 C.F.R. § 3.307(a) and service connection based upon a chronic disease and continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) are not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  Assuming, arguendo, that degenerative disc disease is a chronic disease, given no findings of this chronic disability in service, no evidence of manifestations of degenerative disc disease within a year of service, and many years without notation of back problems in NG records in the years immediately after service, the preponderance of the evidence is against a finding that service connection is warranted under 38 C.F.R. § 3.309(a) or based on continuity of symptomatology.

The Veteran was sent for a VA examination in July 2013 as a result of which he was diagnosed to have an L4-L5 herniated disc.  The VA examiner opined that the Veteran's current low back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the earliest evidence of a chronic low back condition was the 1991 (repeated in 2000) MRI findings of bulging disc in the L4-L5 spine.  All other earlier references, including the three in the military prior to 1969, were for acute back conditions such as strain.  Moreover, the separation physical and subsequent multiple periodic examinations documented from his NG service repeatedly did not document a chronic back condition.  

The Board finds this medical opinion highly probative as to whether the Veteran's current low back disorder is related to his active military service.  This opinion is clearly based upon an examination of the Veteran and a review of his entire claims file.  Moreover, the opinion is supported by a factually accurate and fully articulated rationale based upon the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Board acknowledges that the Veteran reports having injured his back in service and having problems with it since then.  However, the objective medical evidence is against that the Veteran's statement of continuity.  Although the service treatment records show he sustained two injuries to his low back in September 1961 and April 1965, he had no continued treatment for low back pain while in service for another four years.  Significantly, he denied having recurrent low back pain on examination in December 1965, just eight months after the second injury.  Moreover, although he reported the two injuries to his low back at his separation examination in April 1969, it was clearly noted that he had no complications and no sequela from those injuries ("No comp.  No seq.") and no spine abnormality was found on examination.  Furthermore, despite the Veteran's contention that his NG records contain documentation of his low back problems during that time, they are in fact silent for any complaints or findings that the Veteran had a chronic low back disorder.  The Board acknowledges that the Veteran reports that he had "aches and pains while trying to do exercise and while carrying back packs along with weapons" while in the NG and that he was reluctant to complain about his back.  However, even his private treatment records do not support that he complained of or sought treatment for his low back problems until 1991,which was many years after both his active duty service and his NG service.  Thus, even if he had these "aches and pains" it is not clear those were related to any chronic low back disorder, especially since the examinations obtained during that time were silent for such a condition.  

Moreover, none of the Veteran's private physicians have related the Veteran's current low back disorder to the injuries sustained in service and, in fact, at the March 2009 neurosurgery consultation, the Veteran reported only a 30 year history of low back pain which would place the onset of his problems in 1979, 10 years after his discharge from active duty.  The Veteran has not submitted any medical opinion in support of his claim.

The Veteran has only submitted his own statements relating his current low back disorder to his military service.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.

In conclusion, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a back disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Increased Rating for Bilateral Hearing Loss

The Veteran was granted service connection for bilateral hearing loss in the March 2008 rating decision on appeal.  A zero percent rating was assigned for this disability and the Veteran disagreed with that initial rating.  The Board notes that the effective date of the grant of service connection initially assigned was June 26, 2006; however, in the August 2013 rating decision, the RO granted an earlier effective date of August 6, 2001.  Thus, the Board must consider whether an initial compensable rating is warranted as of August 6, 2001 for the Veteran's service-connected bilateral hearing loss.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Court of Appeals for Veterans Claims (Court) recently held that "[t]he rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  In other words, the schedular rating criteria contemplate when hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts.  Id.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating, but no higher, is warranted based upon the audiometric test results shown in a June 23, 2014 VA Audiology consultation note.  As a result of audiometric testing taken at this time, the Veteran's hearing loss was noted to have worsened since his last examination in July 2013 and he was found a candidate for binaural hearing aids.  

These audiometric test results show the Veteran had pure tone threshold averages of 57.5 decibels in the right ear and 48.5 decibels in the left ear, with Speech Recognition scores based upon the Maryland CNC word list of 72 percent at 75 decibels and 64 percent at 85 decibels in the right ear and 80 percent at 85 decibels in the left ear.  Applying these results to Table VI under Diagnostic Code 6100, the Board finds that a Roman numeral designation of VI is warranted for the right ear and a Roman designation of III is warranted for the left ear.  Applying the Roman numeral designations to Table VII shows a 10 percent rating is warranted.  

However, the 10 percent rating is not warranted prior to July 23, 2014, because the audiometric evidence fails to show that pure tone threshold averages and Speech Recognition scores warranted Roman numeral designations higher than II for the right ear and I for the left ear.  See October 2001 private audiogram and March 2008 and July 2013 VA examination reports.  Such designations do not warrant a compensable rating.  Such designations provide only a zero percent disability rating.  

The Veteran has stated that he does not understand why he has noncompensable rating when he has top of the line hearing aids from VA.  See February 28, 2015 Correspondence.  He has also stated that he cannot understand what people are saying most of the time, especially his wife, and he has to turn the television up too loud because he cannot hear it at normal sound.  See August 31, 2015 Notice of Disagreement.  Thus, the award of a 10 percent rating as of the date the Veteran received hearing aids is consistent with the Veteran's most recent arguments for why a higher rating is warranted.  However, an even higher rating is not warranted because the evidence fails to demonstrate that higher Roman numeral designations than a VI in the poorer ear with a III in the better ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  

Therefore, after considering all the evidence of record, the Board finds that the preponderance of the evidence is in favor of finding that a 10 percent rating, but no higher, is warranted for the Veteran's bilateral hearing loss as of July 23, 2014, but is against finding that a compensable rating is warranted prior to that date.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, granted to that extent only.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss prior to July 23, 2014 is denied.

Entitlement to an initial disability rating of 10 percent for service-connected bilateral hearing loss is granted as of July 23, 2014, subject to controlling regulations governing the payment of monetary benefits.


REMAND

The Board finds that remand of the remainder of the Veteran's claims on appeal is required for further development.

Service Connection for Hepatitis  B

Initially the Board notes that the only medical evidence showing a diagnosis of hepatitis B is the Veteran's VA treatment records.  However, when the Veteran first established care with the VA in May 2002, he reported he already had an established diagnosis of hepatitis, he just did not know what type.  Thus, VA conducted a work up that resulted in determining he was hepatitis B surface antigen positive.  See July 23, 2002 Internal Medicine Clinic note.  Although it took several years, the Veteran  underwent a Liver Clinic consultation in March 2007.  At that time, he reported risk factors of sex with prostitutes and having sexually transmitted diseases in Thailand in the 1970's.  As a result of additional lab work, it was determined that he is considered a hepatitis B virus (HBV) carrier with low viral load and normal liver function tests.  

Although the Veteran reported in May 2002 a history of hepatitis, his private physician's treatment records available that go back to March 1990 do not show such a diagnosis and clearly do not show that he ever carried such a diagnosis even in the most recent records from 2016.  It would be beneficial if the Veteran could provide VA with more information regarding who diagnosed him to have hepatitis and when such diagnosis was rendered.  Even more beneficial would be those medical records showing the diagnosis made.  Thus, on remand, the Veteran should be asked for more detail and a release for any private treatment records that could be obtained relating to his initial diagnosis of hepatitis.

The Veteran underwent a VA examination related to this claim in July 2013.  At this examination, the Veteran gave only a risk factor of having sex with prostitutes and having sexually transmitted diseases while serving in Thailand in the 1970s.  However, in support of his claim, the Veteran has argued that his hepatitis B is the result of drinking the water over in Thailand during such service.  

As for the risk factors reported, the Board notes that the Veteran was not on active duty during the 1970s.  He was discharged from active duty in May 1969.  However, his service records confirm he was stationed at Udorn Air Force Base in Thailand from April 1966 to March 1967.  The service treatment records show the Veteran was treated in June 1967 for urethral discharge that was positive for gonorrhea at the 832nd TAC Hospital, which appears to have been a couple of months after his return stateside from Thailand.  

Based upon VA treatment records and diagnostic studies shown therein, the examiner diagnosed the Veteran to have Hepatitis B and opined that this is less likely than not (at least 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner's rationale is that "[t]here is no indicator per medical evidence of when the veteran was exposed to or contracted the virus.  The history of possible exposure at the time of having contracted gonorrhea in 1967 is only stating that it was a risk factor for infection.  There was no actual evidence in the military or, for forty more years, that hepatitis B was in the bloodstream."

The Board is confused by the VA examiner's rationale.  It is for the VA examiner to review the Veteran's risk factors for contracting hepatitis and determine whether his current hepatitis B is at least as likely as not related to any risk factor(s) which occurred during his active military service.  The VA examiner appears to rely more on the lack of objective evidence of infection in the bloodstream until 40 years or more after service.  His statement that the "history of possible exposure at the time of having contracted gonorrhea in 1967 is only stating that it was a risk factor for infection" appears to beg the question as that is exactly what he was supposed to be opining on.  In other words, he was supposed to answer the question of whether the in-service risk factor(s) for infection, given all the facts as known, is as least as likely as not cause of the current diagnosis of hepatitis B.  If he is unable to make such an opinion without resorting to speculation, then he is required to so state and explain why. 

Consequently, the Board finds that the Veteran's claims file needs to be returned to the VA examiner to ensure that he is answering the correct question with regard to the Veteran's claim for service connection for hepatitis B.  Moreover, the VA examiner should also consider the Veteran's allegation of drinking the water as a cause of his hepatitis B even though he did not report such a risk factor at the examination; it was in his claims file at the time of the examination.

Service Connection for Hypothyroidism

The Veteran has not been provided a VA examination related to this claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4). The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's NG service treatment records show that, on examination in July 1977, the Veteran began reporting that he had an operation for a thyroid problem in 1975.  A June 1981 Report of Medical Examination notes he had a history of thyroidectomy in 1975, but was not on replacement therapy.  No defect or diagnosis of a thyroid problem was found on examination.  On examination in July 1985, he again reported surgery in 1975 for a thyroid problem and it was noted he had been on no medications since the thyroid operation.  

The Board acknowledges that the initial treatment records from the Veteran's treatment in the early 1970s for his thyroid problems would be helpful in adjudicating his claim.  However, given the time that has passed, it is likely they are not available.  Moreover, the Veteran reported in November 2010 correspondence that he tried to provide all the medical information requested by the RO but had not been able to get all the doctor information and such because he could not find them.  As he mentioned his thyroid problem in this letter, it is likely he is referring to these records.  Consequently, the Board finds that further efforts to obtain these treatment records will not likely result in any further evidence and, therefore, would be futile.

Post-service evidence shows the Veteran reported to his private physician in March 1992 that he had a history of overactive thyroid in 1970 and 1972 and had a partial thyroidectomy in 1974 for this.  The Veteran thereafter apparently received no treatment for this condition until January 2001 when a diagnosis of hypothyroidism appears in his private physician's treatment records.  It appears this was based upon blood tests the physician ordered, and since then he has been prescribed medication for this condition.   

In support of his claim, the Veteran contends that his hypothyroidism is related to his military service, specifically drinking the water while he was stationed in Thailand, which exposed him to many things.  See correspondence received from the Veteran August 26, 2010 and November 22, 2010.  

Consequently, the Board finds that the low threshold in McLendon is met for triggering VA's duty to assist the Veteran in obtaining a VA examination as the evidence shows the Veteran has a current disability and he has provided evidence to suggest that it is related to an incident in service.  Thus, remand is warranted to provide the Veteran with a VA examination, to include a medical nexus opinion.

Increased Rating and Earlier Effective Date for Service-Connected Diabetes

The Board finds that remand is warranted because there are private treatment records relevant to the Veteran's claims that are not associated with his claims file.  Specifically it appears that the Veteran has been treated throughout the appeal period by a private primary care physician and a private Certified Diabetic Educator for his diabetes.  However, private treatment records are missing from 2010 until 2016.  The Board finds that these records are highly relevant to the Veteran's claims as he contends that his diabetes required regulation of activities and at least weekly visits with his diabetic care providers during the appeal period, which information is likely to be in these records.  Thus, on remand, those private treatment records should be sought.


TDIU

This issue inextricably intertwined with the remaining issues on appeal as whatever decisions rendered on those claims may affect the outcome of this one.  Consequently, the Board withholds a decision on this claim pending the final outcome of the other issues being remaining on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran provide to VA his private primary care physician and Certified Diabetic Educator's treatment records for the period of May 2012 to December 2015 or that he provide a release form for VA to obtain them for him.  If he provides a release form, then such records should be requested from the identified providers and associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

2.  Request the Veteran provide more detail regarding when and by whom he was originally diagnosed to have hepatitis (based on his report on establishing care at VA in May 2002 that he had a known diagnosis of hepatitis of unknown type).  If possible, the Veteran should provide VA with either the records relating to this diagnosis or a release form for VA to obtain those records.  If a release form is provided, then the identified records should be obtained, if available, and associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  After all additional evidence requested in number 2 has been obtained and associated with the claims file, please return the claims file to the VA examiner who performed the July 2013 hepatitis examination and request he provide a clarification of his medical opinion after reading this Remand and reviewing again the evidence of record, especially any new evidence that has been associated with the claims file since his last review.  Such clarification should consider and discuss whether the Veteran's reported in-service risk factors of hazardous sexual behavior (claimed to have resulted in him contracting gonorrhea treated in June 1967) and drinking the water during his service in Thailand from 1966 to 1967 are at least as likely as not (i.e., at least a 50 percent probability) the cause of the Veteran's current hepatitis B.

If the prior VA examiner is not available, then the Veteran's claims file should be forwarded to an appropriate VA clinician who can respond to the following question:

Is it at least as likely as not (50 percent or more likely) that the Veteran's currently diagnosed hepatitis B is related to his reported in-service risk factors of having sex with prostitutes while in Thailand and contracting a sexually transmitted disease and/or drinking the water in Thailand?  The clinician is advised that the Veteran served in Thailand on active duty from April 1966 to March 1967 and that he was treated for gonorrhea in July 1967.  The clinician should consider and discuss as necessary the Veteran's lay contentions and the medical evidence, as well any medical or scientific reports or studies relied upon in rendering the decision.  

An in-person examination should not be scheduled unless deemed necessary by the clinician rendering the requested medical opinion(s).  A complete explanation should be provided for all opinions given.  If an opinion cannot be provided without resorting to speculation, such should be stated and an explanation as to why this is so given with a note as to what, if any, additional evidence would permit such an opinion to be made. 

4.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and etiology of his hypothyroidism.  After reviewing the claims file and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hypothyroidism is related to any injury, disease or event incurred during his active military service, specifically from drinking the water in Thailand while being stationed there from 1966 to 1967.  

The examiner should consider and discuss the relevant evidence as necessary.  A complete explanation should be provided for all opinions given.  If an opinion cannot be provided without resorting to speculation, such should be stated and an explanation as to why this is so given with a note as to what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, readjudicate the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


